Title: To George Washington from Arthur Young, 7 January 1786
From: Young, Arthur
To: Washington, George



Sir
Bradfield Hall near Bury SuffolkJan: 7. 1786

I scarcely know what apology to make for a letter so out of common forms as the present; but the spectacle of a great commander retiring in the manner you have done from the head of a victorious army to the amusements of agriculture, calls all the

feelings of my bosom into play & gives me the strongest inclination, I fear an impotent one, to endeavour in the smallest degree to contribute to the success of so laudable a pleasure. I should not however have been so abrupt, had I not received an application to assist in procuring you a bailiff well skilled in English husbandry, for wch purpose I had made enquiries, & doubt not should have succeeded, but I hear fro. Mr Rack of Bath that he has met with one likely to suit you: In this little negotiation Mr Fairfax gave something of a sanction to the liberty I at present take in addressing you.
I have sent you by Mr Athawes of London the first four volumes of the Annals of Agriculture a work I am at present publishing Will you do me the honour of accepting them, as a very small mark of my veneration for the character of a man whose private virtues rendered a cause successful and illustrious, which I have been solicitous as an englishman to condemn. Permit me also to send by the same conveyance the rest of the Volumes as they are published.
But Sir—as my love of agriculture is even stronger than that I feel for any species of military glory, you must permit me to speak to you as a brother farmer; & to beg, that if you want men, cattle, tools, seeds, or any thing else that may add to yr rural amusement, favour me with your commands, & beleive me I shall take a very sincere pleasure in executing them.
I find by the extract from your letter sent me that you have discontinued Tobacco & maiz & wish a well regulated farm in the english culture: your expression concerning manure being the ⟨f⟩irst transmutation towards gold, is good, and shews that you may be as great a farmer as a general. The culture of those plants that support cattle you will probably find the true means of improvement, & amongst those, turneps, cabbages and potatoes all very important. Permit me to remain With the greatest Respect, Sir, Your most obedt & Devoted Servt

Arthur Young

